Citation Nr: 0712448	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for basic eligibility for 
nonservice connected pension benefits. 

2.  Entitlement to basic eligibility for nonservice connected 
pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant was employed as an ordinary seaman by the 
United States Army from December 26, 1945 to January 20, 
1948, and he served in the Armed Forces of the Philippines 
from January 1948 to February 1968.  There is also evidence 
of unconfirmed active duty from December 1945 to December 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
March 2005, when it was determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court). 

In a November 2006 Order, the Court vacated the March 2005 
decision and remanded the matter back to the Board.  The 
Board will now consider the veteran's appeal on the basis of 
this order. 

The issue of basic eligibility for nonservice connected 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim that he is basically eligible for 
entitlement to nonservice connected benefits was previously 
denied in an October 1997 Board decision on the basis that 
there was no evidence of 90 days of active service during 
wartime in the military of the United States. 

2.  The additional evidence submitted by the veteran includes 
a DD 214 that was not part of the record at the time of the 
October 1997 decision, and which purports to show 90 days of 
active wartime service in the United States Army, which is a 
fact necessary to substantiate the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for basic eligibility for nonservice 
connected pension benefits.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.203(a), 20.1100, 
20.1103, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the appellant has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the appellant. 

The appellant contends that he is basically eligible for 
nonservice connected pension benefits.  He notes that he has 
previously been denied these benefits, but believes that he 
has submitted additional evidence which shows that he has 
qualifying service.  

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his age, his level of education, and his occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4; Talley v. Derwinski, 2 Vet. App. 
282, 287 (1992).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits. 38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

The Court has held that the, "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992). In addition, the Board notes that service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993). 

In an August 1995 rating decision, the RO denied entitlement 
to nonservice-connected pension benefits based on employment 
in the Army Transportation Service as an ordinary seaman by 
the United States Army from December 26, 1945 to January 20, 
1948.  The RO determined that the appellant's employment with 
the United States Maritime Service (Transportation Service) 
was not considered active duty in the Armed Forces of the 
United States because it was rendered in a civilian capacity 
and not within the eligibility period prescribed by Public 
Law 95-202.  Consequently, the RO concluded that under the 
applicable law it was not considered valid military service.

The RO notified appellant of this decision by letter dated 
August 24, 1995.  He did not appeal and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In 1997, the veteran filed a claim for disability VA pension 
based on his service during the Korean Conflict.  The RO 
denied and the veteran appealed the claim to the Board.  In 
an October 1997 decision, the Board denied a claim of 
entitlement to nonservice-connected pension benefits based on 
service during the Korean Conflict.  The Board determined the 
appellant was a member of the Armed Forces of the 
Philippines, which included transporting Philippines 
Expeditionary Forces to Korea (PEFTOK) personnel in 1952.  
The evidence showed the appellant rendered civil service from 
December 1945 to December 1946 and he had service in the 
Armed Forces of the Philippines from January 1948 to February 
1968.  An August 1996 certificate issued by the general 
headquarters of the Armed Forces of the Philippines showed 
this service included transporting PEFTOK personnel in May 
1952.  The Board determined that the evidence did not 
demonstrate that appellant's service during the Korean 
Conflict constituted qualifying active duty as a member of a 
United States military component.  The Board determined that 
PEFTOK participants in the United Nations operation in Korea 
were not designated as persons eligible for VA benefits under 
applicable law.  The Board concluded that appellant did not 
have qualifying military service for entitlement to 
nonservice-connected pension benefits.

The October 1997 decision by the Board denying basic 
eligibility for nonservice-connected pension benefits is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
disallowed by the Board may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In an October 1999 decision, the Board denied a claim of 
clear and unmistakable error in the October 1997 Board 
decision.

The appellant seeks to reopen his claim for nonservice- 
connected pension benefits.  He contends that his service in 
the Army Transportation Corps as an ordinary seaman from 
December 26, 1945 to December 31, 1946, which is provided 
under Public Law 105-368, establishes valid military service 
in the Armed Forces of the United States for a period of 90 
days or more during a period of war.  He argues that the 
definition of a period of war in 38 C.F.R. § 3.2 shows he has 
qualifying active service for nonservice-connected pension 
benefits.  Appellant asserts his service in the United States 
Army from December 26, 1945 to December 31, 1946, which was a 
regular component of the United States Armed Forces, 
establishes eligibility for nonservice- connected pension 
benefits.  He has submitted a DD 214 which states that he had 
active duty from December 1945 to December 1946 in the Army 
Transportation Corps.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2006).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A claim will be reopened and reviewed if new and material 
evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part. 38 
C.F.R. § 3.104(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992). 

As previously noted, the additional evidence submitted by the 
appellant includes a DD 214.  The DD 214 indicates that the 
appellant had active duty from December 26, 1945 to December 
12, 1946 in the Army Transportation Corps.  This constitutes 
new evidence in that it was not previously submitted to the 
VA decisionmakers.  In addition, the evidence is material.  
It purports to show that the appellant had more than 90 days 
of active wartime military service in the United States Army.  
The previous absence of such evidence was the basis of the 
prior denials, and is a fact that is necessary to establish 
the appellant's claim.  The document is presumed to be 
credible.  Therefore, as new and material evidence has been 
submitted, the appellant's claim is reopened.  

The appellant's claim for entitlement to basic eligibility 
for nonservice connected benefits will be considered on a de 
novo basis in the remand section at the end of this decision.  


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for basic eligibility for nonservice 
connected pension benefits.  To this extent only, his claim 
is granted. 


REMAND

As noted above, the appellant has submitted a DD 214 which 
purports to show that he served in the Army Transportation 
Corps and that this was considered to be active wartime 
military duty for the period from December 1945 to December 
1946.  This was accompanied by a copy of a letter from the 
Department of the Army to the veteran stating that his 
application for discharge had been approved, and that his DD 
214 and a Certificate of Honorable Discharge was included.  
The letter further reveals that the appellant initiated the 
action which led to the issuance of these documents.  

A review of the record indicates that the VA has never 
attempted to verify the appellant's dates of active duty.  
The Board believes that such an attempt should be made prior 
to reaching a decision in this appeal.  This is particularly 
vital in view of an October 1990 VA letter to the appellant 
in which he was requested to desist from using the claim 
number of a deceased veteran who had his same name.  The 
Board finds that VA must verify the appellant's dates of 
active duty in order to avoid any confusion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  All 
appropriate sources should be contacted, 
to include the Department of the Army.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


